Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  On line 9 “a left posterior portion” is believed to be in error for -the left posterior portion- and on line 11 “a right posterior portion” is believed to be in error for -the right posterior portion.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  On line 5 “a left posterior portion” is believed to be in error for -the left posterior portion- and on line 6 “a right posterior portion” is believed to be in error for -the right posterior portion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of the independent claims, the applicant claims each of the upper and lower frames have “a right posterior end “ and “a left posterior end” and the upper and lower frames are interconnected “at a right posterior portion and a left posterior portion” and a cross member including “a first lateral extension interconnected with the lower frame and the upper frame at a left posterior portion” and “a second lateral extension interconnected with the lower frame and the upper frame at a right posterior portion” It is unclear what structure the applicant is trying to claim with respect to “a posterior portion” such as if the posterior portion is a posterior portion of the entire device or a posterior portion of the upper and lower frame and if so how it is different than the posterior ends of each frame. For examination purposes, the claimed “posterior portion” is being interpreted as a connection portion of the posterior ends of each frame, however, the applicant should amend the claims to clarify 
With respect to claim 11, it is unclear if the claims ‘the left posterior end and the right posterior end” is of the upper or lower frame. For examination purposes, the limitation is being interpreted as either frame, however, the applicant should amend the claim to clarify.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, 11-16 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Makanga (WO 9629952).
Makanga discloses with respect to claim 1, a soft tissue retraction device comprising an upper frame extending from an upper anterior end to a right posterior end and to a left posterior end, a lower frame extending from a lower anterior end to a right posterior end and to a left posterior end, the lower frame and the upper frame interconnected at a right posterior portion and a left posterior portion, a cross member including a first lateral extension interconnected with the lower frame and the upper frame at a left posterior portion and a second lateral extension interconnected with the lower frame with the upper frame at a right posterior portion, at least a portion of the second lateral extension extending inwardly towards the first lateral extension, and a tongue retractor attached to the first lateral extension and the second lateral extension, a portion of the first lateral extension disposed between the left posterior portion and the tongue retractor includes a posterior curve, and a portion of the second lateral extension disposed between the right posterior portion and the tongue retractor includes a posterior curve (see abstract, regarding retractor for being positioned in the mouth, pg. 2, 4th paragraph starting with “The external part” regarding the frame being used on both the upper and lower jaw, pg. 3, 8th paragraph starting “The internal arched” regarding the tongue retractor and further see fig. 4(1) regarding the device in use, such that the upper and lower frame are more clearly illustrated). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

With respect to claim 2, Makanga further teaches wherein the upper frame and the lower frame have an arched shaped configuration (see fig. 9(2), annaoted figure above, and fig 4(1) showing the frames in use)
With respect to claim 3, Makanga further teaches wherein the upper frame is positionable around an outer surface of an upper dental arch and the lower frame is positionable around an outer surface of a lower dental arch (see abstract, pg. 2, 4th paragraph starting with “The external frame” such that the frame “settle at the bottom of the vestibules, along and outside the dental arches” fig. 9(1)).
With respect to claim 4, Makanga further teaches the soft tissue retraction device comprising a lip rest that extends from the upper anterior end and configured to protrude an upper lip away form teeth of an upper dental arch of a patient (see figs. 4(1) and 4(2), regarding a removable lip element 43, specifically 4(2) showing upper lip element 42.1, pg. 3, last paragraph through pg. 4, first 3 paragraphs, note that the lip element can be used on any embodiment), such that the internal frame of fig. 4(1) or 4(2) has been replaced with the tongue retractor of fig. 9(2), as taught above).
With respect to claim 5, Makanga further teaches the upper frame includes a first curved portion and a second curved portion disposed between the right posterior end and the left posterior end and where the lower frame includes a first curved portion and a second curved portion disposed between the right posterior end and the left posterior end (see annotated figure below). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

With respect to claim 6, Makanga further teaches the retraction device wherein the upper frame, the lower frame, the cross member and the tongue retractor is a single piece (see fig. 9) and the upper frame, the lower frame, the cross member, and the tongue retractor are comprised of a plastic material (pg. 2, second to last paragraph regarding the device being made of plastic, further pg. 3, 8th paragraph starting with “The internal arched” regarding the tongue retractor and cross members being made of plastic).
With respect to claim 7, Makanga further teaches the retraction device wherein the upper frame and the lower frame are configurable in a constrained shape and in an unconstrained shape, in the unconstrained shape, the upper anterior end of the upper frame and the lower anterior end of the lower frame are positioned a first distance from one another (such that when the device is placed when in the mouth) in the constrained shape, the upper anterior end of the upper frame and the lower anterior end of the lower frame are positioned a second distance form one another, the second distance being less than the first distance (see abstract, such that the frame is collapsed in order to fit into the mouth), in the unconstrained shape, the upper frame and the lower frame create a working filed in a mouth of a patient around teeth of the patient (see abstract, see abstract, pg. 2, 4th paragraph starting with “The external frame” such that the frame “settle at the bottom of the vestibules, along and outside the dental arches”) and in the constrained shape, the upper frame and the lower frame are inwardly collapsed to facilitate insertion into a mouth of the patient (see abstract, such that the flexible frame is compressed to fit within the mouth and then it expands to hold the mouth open).
With respect to claim 8, Makanga further teaches the retraction device wherein the upper frame and the lower frame are sized and configured to reside within the mouth when configured in the unconstrained shape (see abstract).
With respect to claim 11, Makanga further teaches the retraction device wherein each of the first lateral extension and the second lateral extension is posteriorly curved to extend posteriorly behind the left posterior end and the right posterior end (see first annotated figure, such that the extensions are posteriorly curved behind both the upper and lower left and right posterior end).
With respect to claim 12, Makanga further teaches the retraction device wherein each of the first lateral extension and the second lateral extension are configured to extend posteriorly behind posterior teeth in a mouth and configured to permit engagement of occlusal tooth surfaces of the posterior teeth (see annaoted figure, see abstract, see abstract, pg. 2, 4th paragraph starting with “The external frame” such that the frame “settle at the bottom of the vestibules, along and outside the dental arches”, therefore, the frame extends around the teeth, further the space 43 being for the teeth, it is noted that since the frames do not cover the teeth, the user can overcome the elastic force of the retractor to permit engagement of occlusal tooth surfaces of posterior teeth).
Makanga teaches a soft tissue retraction device comprising a lower frame extending from an anterior end to a right posterior end and to a left posterior end, a tongue retractor configured to limit movement of a tongue of the patient, and a cross member including a first lateral extension interconnected with the lower frame and the left posterior end and with the tongue retractor, the first lateral extension extending towards the right posterior end, the first lateral extension extending posterior to the left posterior end of the lower frame, the first lateral extension including a posterior curved portion disposed between the left posterior portion and the tongue retractor and a second lateral extension interconnected with the lower frame at the right posterior end and with the tongue retractor, and a second lateral extension interconnected with the lower frame at the right posterior end and with the tongue retractor, the second lateral extension extending towards the left posterior end, the second lateral extension extending posterior to the right posterior end of the lower frame, the second lateral extension including a posterior curved portion disposed between the left posterior portion and the tongue retractor (see first annaoted figure above).
Makanga further teaches with respect to claim 14, the soft tissue retraction device further comprising an upper frame having an upper anterior end, wherein the upper frame extends for the upper anterior end to a right posterior end and to a left posterior end and the lower frame is interconnected with the upper fame ant a right posterior portion and a left posterior portion (see first annaoted figure above).
Makanga further teaches with respect to claim 15, the retraction device wherein the upper frame and the lower frame have an arched shaped configuration (see annaoted figure), the upper frame is positionable around an outer surface of the upper dental arch and the lower frame is positionable around an outer surface of a lower dental arch (see abstract, see abstract, pg. 2, 4th paragraph starting with “The external frame” such that the frame “settle at the bottom of the vestibules, along and outside the dental arches”).
Makanga further teaches with respect to claim 16, the retraction device wherein the upper frame includes a first curved portion and a second curved portion disposed between the right posterior end and the left posterior end and wherein the lower frame includes a first curved portion and a second curved portion disposed between the right posterior end and the left posterior end (see second annotated figure above). 
Makanga further teaches with respect to claim 18, wherein each of the first lateral extension and the second lateral extension are configured to extend posteriorly behind posterior teeth in the mouth and configured to permit engagement of occlusal tooth surfaces of the posterior teeth (see annaoted figure, see abstract, see abstract, pg. 2, 4th paragraph starting with “The external frame” such that the frame “settle at the bottom of the vestibules, along and outside the dental arches”, therefore, the frame extends around the teeth, further the space 43 being for the teeth, it is noted that since the frames do not cover the teeth, the user can overcome the elastic force of the retractor to permit engagement of occlusal tooth surfaces of posterior teeth). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makanga (WO 9629952) as applied to claim 1 above, and further in view of Inoue (4,589,848).
Makanga teaches the invention as substantially claimed and discussed above including the tongue retractor is configured to limit movement of a tongue of a patient (see pg. 3, par. 8 starting “The internal arched”), however, does not specifically teach the tongue retractor includes a membrane that extends toward the upper anterior end to create a space configured to receive the tongue.
Inoue teaches a retractor wherein the tongue retractor includes a membrane that
extends towards the upper anterior end to create space configured to receive the
tongue (see specifically figs. 13-14, such that the upper anterior end in a direction towards the front of the upper arch, col. 2, Il. 67-68 regarding material which is a membrane). It would have been obvious to one having ordinary skill in the art at the
time of the invention to modify the tongue retractor as taught by Makanga with the
shape membrane of the tongue retractor in order to provide a space for the tongue to
present the user with a more comfortable tongue retraction device.


Claims 10 and 17 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Makanga (WO 9629952) as applied to claims 1 and 13 above, and further in view of Bolbolan (5,931,673).
29. With respect to claim 10, Makanga teaches the invention as substantially claimed and discussed above, including the tongue retractor having an upper end, lower end and a membrane, the membrane is configured to deflect he tongue from a working field (see annaoted figure above, such that the membrane is the plastic tongue guard and the ends are the ends of the tongue retractor) however, does not specifically teach the upper and lower ends are comprised of a polymer structure and the membrane is connected to the polymer structure. 
Bolbolan teaches a tongue retractor which includes a polymer structure 50 and a membrane 45 connected to the polymer structure, the membrane being configured to deflect a tongue from a working field (col. 2, |. 64, col. 3, Il. 18-20, col. 4, Il. 5-15, specifically silicone is a polymer and the frame/resilient member may be made of silicone). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the material of the tongue retractor taught by Makanga with the polymer and connected membrane taught by Bolbolan in order to provide a comfortable flexible tongue retractor.

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makanga (WO 9629952) in view of Bolbolan (5,931,673).
Makanga teaches a soft tissue retraction device comprising a lower arch frame extending from a lower anterior end to a right posterior end and a left posterior end; an upper arch frame interconnected with the lower arch frame, the upper arch frame extending from an upper anterior end to a right posterior end and a left posterior end; a tongue retractor including a membrane (the membrane being the material of the tongue retractor), the membrane being configured to deflect a tongue from a working field; a first lateral extension interconnected with a left posterior portion of the lower arch frame, a left posterior portion of the upper arch frame, and the tongue retractor, at least a portion of the first lateral extension extending towards the right posterior end (such that moving from the tongue retractor outwards, the extension extends towards the right posterior end), the first lateral extension extending posterior to the left posterior end of the lower arch frame and the upper arch frame, the first lateral extension including a posterior curved portion disposed between the tongue retractor and the left posterior portions of the lower arch frame and the upper arch frame; and a second lateral extension interconnected with a right posterior portion of the lower arch frame, a right posterior portion of the upper arch frame, and the tongue retractor, at least a portion of the second lateral extension extending towards the left posterior end (such that moving from the tongue retractor outwards, the extension extends towards the left posterior end), the second lateral extension extending posterior to the right posterior end of the lower arch frame and the upper arch frame, the second lateral extension including a posterior curved portion disposed between the tongue retractor and the right posterior portions of the lower arch frame and the upper arch frame. Makanga teaches the invention as substantially claimed and discussed above, however, does not specifically teach the tongue retractor including a polymer structure and the membrane connected o the polymer structure. 
Bolbolan teaches a tongue retractor which includes a polymer structure 50 and a membrane 45 connected to the polymer structure, the membrane being configured to deflect a tongue from a working field (col. 2, |. 64, col. 3, Il. 18-20, col. 4, Il. 5-15, specifically silicone is a polymer and the frame/resilient member may be made of silicone). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the material of the tongue retractor taught by Makanga with the polymer and connected membrane taught by Bolbolan in order to provide a comfortable flexible tongue retractor.
Makanga further teaches with respect to claim 20, the retraction device wherein the upper arch frame and the lower arch frame are configurable in a constrained shape and in an unconstrained shape, in the constrained shape, the upper anterior end and lower anterior end are a first distance from one another and the upper arch frame and the lower arch frame are inwardly collapsed to facilitate insertion into a mouth of a patient, in the unconstrained shape, the upper anterior end and the lower anterior end are positioned a second distance form one another, the second distance being greater than the first distance, the upper frame is positionable around an outer surface of an upper dental arch, the lower frame is positionable around an outer surface of a lower dental arch and the first and second lateral extensions are positionable behind posterior teeth in the mouth (see detailed discussion above with respect to claims 7 and 12).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/15/2022